Wilson, Judge:
This is a collector’s appeal for reappraisement involving the value, for duty purposes, of certain furniture articles exported from Hong Kong and entered at the port of San Francisco. The merchandise was appraised at invoiced unit values, less 15.818 per centum.
At the trial, the following stipulation was entered into between counsel for the respective parties:
Mb. FitzGibbon: * * *
# # ‡ # # #
We offer to stipulate with the attorney for the defendant that the items marked “A” on the invoice are dutiable for or are valued for duty purposes at the invoice value, less 24.53%, and that the articles marked “B” on the invoice should be valued for duty purposes at the invoice values, less 3.54%, and that the items marked “C” and “D” on the invoice, should be valued at the invoice value, less 10.13 per centum ad valorem.
.Mb. Tuttle: We agree.
*853MR. FitzGibbon: Tbe case is submitted upon that stipulation of fact. I believe briefs aren’t necessary.
Judge Wilson: Case is ordered submitted on the stipulation * * *.
On the agreed facts, I find that the proper value of the items marked “A” on the invoice is the invoice value, less 24.53 per centum in each case; that the proper value of the items marked “B” on the invoice is the invoice value, less 3.54 per centum in each case; and that the proper value of the items marked “C” and “D” on the invoice is the invoice value, less 10.13 per centum in each case.
Judgment will be rendered accordingly.